Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in such a way as to connect the sample reservoir respectively via a solid phase extraction cartridge to the measuring cell" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites “a first solid phase extraction cartridge” and “a second solid phase extraction cartridge”.  It is not clear to which cartridge the instant phrase references. 
Claim 3 recite the phrase “in particular from a propyl amine or butyl amine”.  The scope of the phrase is not clear.  Is the instant phrase limiting of the recited material or not?  One of ordinary skill in the art would not understand the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 6, 7  are rejected under 35 U.S.C. 103 as being unpatentable over Spitteler (GB 3466802, published 07/14/2010).
With respect to claim 1, Spitteler discloses a device for determining a concentration of a substance in a liquid sample, wherein the sample has a plurality of substances, comprising:
providing a sample reservoir (sample container), 
providing a measuring cell (measuring region of flow cell), 
providing a measuring channel configured to remove by means of the pressure application means the sample to be measured from the sample reservoir to feed it to the measuring cell (pipework associated with transporting sample from sample container to flow cell measurement region), 
providing a pressure application means for moving the liquid sample from the sample reservoir, through the measurement channel, and to the measuring cell for measurement (pumping means), 
providing an infrared measurement setup, including an infrared source, an infrared sensor for detecting measurement signals of an infrared beam having at least one predefined wavelength range emitted by the infrared source and transmitting through the measuring cell (FTIR spectrometer inherently comprises an IR excitation source and IR spectral detector),
providing a computing unit configured to analyze the measurement signal of the FTIR (computing, storing and FTIR spectral data analyzing means), and  
providing a first solid phase extraction cartridge having first a first sorbent connected to the measuring channel and arranged between the sample reservoir and the measuring cell (solid phase sorbent), wherein the first sorbent is configured to substantially completely adsorb / absorb a first substance, the concentration of which is to be determined (pages 1-2).
Spitteler discloses a liquid sample having a plurality of different substances (p. 1).  Spitteler further discloses the use of a dual through flow cell allowing reference or multi-spectral comparisons in parallel (p. 2). Spitteler but does not further disclose the use of a second solid phase extraction cartridge having a second sorbent connected to the measuring channel and arranged between the sample reservoir and measuring cell, wherein the second sorbent is configured to substantially adsorb/absorb a second substance, the concentration of which is to be determined.  Given the known presence of multiple contaminants/additives/components in the liquid sample, as taught by Spitteler, it would have been obvious to one of ordinary skill in the art at the time of the invention to applying the same elements and steps of the invention (second solid phase extraction cartridge/sorbent and secondary measurement) to address a similar problem if secondary contaminants/additives/components in the sample (interferences with sample measurement), with predictable results of further removing their influence on the measurement signal.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Spitteler does not specify wherein the material the first sorbent is composed of magnesium silicate.  However, magnesium silicate is an cost effective known sorbent used for removing fatty acids from cooking oil, and purifying biodiesel by removing glycerin, soaps, methanol and monoglycerides and sterol glucosides.  It would have been obvious to one of ordinary skill to provide magnesium silicate as a sorbent.
Regarding claim 4, Spitteler discloses a pump connect to the solid phase extraction cartridge (p. 2).
Regarding claim 5, Spitteler discloses the device configured to process as a liquid sample an aircraft fuel (aviation turbine fuel; abstract). 
Regarding claims 6 and 7, Spitteler discloses device and method disclosed in claim 1 above, including measuring a comparison between the sample and reference spectrum to determine a concentration of a contaminant.  Spitteler does not specifically disclose determining a difference signal between first and second measurement signals, from respective samples passed through respective first and second solid phase extraction cartridges to the measurement cell.  Isolating a component by way of performing a difference measurement between reference and sample spectroscopic data is known.  In light of the plurality of components in the fuel sample as taught by Spitteler, it would have been obvious to one of ordinary skill to further perform comparisons (difference measurements) between n respective spectroscopic signals to in order to isolate additional component concentrations.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spitteler (GB 3466802, published 07/14/2010) in view of Palomino et al.1
Regarding claim 3, Spitteler does not specify sorbent comprised of alkylamines.  However, Palomino discloses alkylamines are known sorbets in jet fuel for desurfurication (abstract), and would have been obvious to one of ordinary skill in the art at the time of the invention to provide as a sorbent with the benefit of removing sulfur from the liquid fuel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Palomino, Jessica Marie. “Mesoporous Inorganic Materials for the Desulfurization of Jet Fuel.” UNIVERSITY OF CALIFORNIA SANTA CRUZ, Dissertation (2014).